Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 10/28/2021, wherein claims 1-20 are pending, and claims 6 and 14-20 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Claim Objections
Claims 1,4, and 7 are objected to because of the following informalities:  
Regarding claim 1, the examiner requests changing “the covered fraction is located to cover at least a portion of a shoulder of a wearer” to “the covered fraction is adapted to cover at least a portion of a shoulder of a wearer” in order to make it more clear that the wearer is not being positively claimed as part of the invention.  
Regarding claim 4, the examiner requests changing “wherein the covered fraction is located to cover at least an upper part of a torso of a wearer” to “wherein the covered fraction is adapted to cover at least an upper part of a torso of a wearer”  in order to make it more clear that the wearer is not being positively claimed as part of the invention.  
Regarding claim 7, the examiner requests changing “the at least one extension portion does not fully cover the abdomen and the lower back of the wearer” to “the at least one extension portion is configured so that it does not fully cover the abdomen and the lower back of the wearer”  in order to make it more clear that the wearer is not being positively claimed as part of the invention.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein the covered fraction is free of the second material and the deployed outer surface is free of the first material.” This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s originally filed specification provides that the lower torso may comprise a different material than the upper torso and the extension portion may comprise the same material as the lower torso portion (paras. 86, and 87), but does not exclude any particular materials from the upper torso portion, lower torso portion, and extension portion. The term “comprise” means that additional materials may be present in each portion. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)).
Claim 4 recites the limitation “wherein the covered fraction is free of the second material and the deployed outer surface is free of the first material.” This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s originally filed specification provides that the lower torso may comprise a different material than the upper torso and the extension portion may comprise the same material as the lower torso portion (paras. 86, and 87), but does not exclude any particular materials from the upper torso portion, lower torso portion, and extension portion. The term “comprise” means that additional materials may be present in each portion. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)).
	All remaining claims are rejected as depending from a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (U.S. 20180343941) in view of Bay (U.S. 20080040832).

Regarding claim 1, Arnold teaches a transformable garment (100,200)  comprising: a base portion (100, para. 24),  formed of a covered fraction  (portion of 100 covered by 200 when worn, figs. 1A,1B,4A,4B) and a non-covered fraction (portion of 100 not covered by 200 when worn, figs. 4A,4B); wherein the covered fraction is located to cover at least a portion of a shoulder of a wearer (figs. 1A,1B,4A,4B); and wherein the non-covered fraction includes at least one pocket (110); and at least one extension portion (200), wherein the at least one extension portion is stored in the at least one pocket of the non-covered fraction of the base portion when the at least one extension portion is not deployed (para. 38); and wherein the at least one extension portion is adapted, when deployed, to cover at least the covered fraction of the base portion (figs. 4A,4B)(paras. 39,40) such that the at least one extension portion (200) and the non-covered fraction of the base portion (portion of 100 not covered by 200 when worn, figs. 4A,4B) form a deployed outer surface of an entirety of the transformable garment (figs. 4A,4B, examiner also notes that 100 can have different sleeve lengths or be sleeveless, para.24) ; wherein the at least one extension portion (200) is permanently connected to the base portion (100) along a majority of a connecting edge (214) between the at least one extension portion and the base portion (para. 42, figs. 5B,5C); and  wherein the covered fraction is formed of  a first material (knit material, paras. 24,25) and the deployed outer surface is formed of a second material (112  and 200 formed of water resistant or waterproof woven fabric, paras. 29, 31), wherein the covered fraction is free of the second material (covered fraction is the knit material) and teaches that “one or more portions of the first layer 100 may optionally be formed from a woven material. For example, a tightly woven material may be used in one or more portions to provide wind protection. The woven material also may be used in areas subject to higher-than-normal wear-and-tear as woven materials tend to be more durable than knit materials” (para. 25); but doesn’t specifically teach the deployed outer surface is free of the first material.
Bay teaches an upper body garment (21) having a base portion (25) (para. 21) formed of a covered fraction (33 beneath 27 when 27 is worn) (figs. 2,4) and a non-covered fraction (portion of 25 not covered by 27 when 27 is worn, figs. 2,3), wherein an extension portion (27) is adapted to cover at least the covered fraction of the base portion such that the extension portion and the non-covered fraction of the base portion form a deployed outer surface  of an entirety of the garment (figs. 2,3 with vents closed), wherein the covered fraction is formed of a first material (33, mesh material, para. 21) and the deployed outer surface including the non-covered fraction of the base portion is formed of a second material (outer wind resistant material 31, paras. 21,23), wherein the covered fraction is free of the second material (33 is mesh and therefore free of the wind resistant material) and the deployed outer surface is free of the first material (the deployed outer surface does not include mesh 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the non-covered fraction of the base portion of Arnold out of the second material such that the deployed outer surface is free of the first material in view of Bay in order to provide increased wind and/or water protection to those areas exposed when the extension is deployed,   while maintaining breathability and ventilation of the areas configured to be under the extension when the extension is deployed (paras. 25,29 of Arnold, para. 6 of Bay).
Regarding claim 2, the Arnold/Bay combined reference teaches the at least one extension portion (200) is adapted, when in use, to cover at least the portion of the shoulder of the wearer of the transformable garment and less than 2/3 of a body surface of the wearer covered by the base portion (figs. 4A,4B).
Regarding claim 3, the Arnold/Bay combined reference teaches the at least one extension portion (200) is adapted, when in use, to cover at least the portion of the shoulder of the wearer of the transformable garment and less than 2/3 of at least one of a dorsal body surface or a ventral body surface of the wearer covered by the base portion (fig. 4B).
Regarding claim 5, the Arnold/Bay combined reference teaches the transformable garment is adapted to be transformed by removing the at least one extension portion from the at least one pocket while the garment is worn (figs. 6A-6D).
Regarding claim 9, the Arnold/Bay combined reference teaches the transformable garment does not include a detachable attachment to connect the at least one extension portion (200) with the base portion (100) (para. 42, permanently attached).
Regarding claim 10, the Arnold/Bay combined reference teaches that the covered fraction is formed from a breathable knit material (para. 25), and the at least one extension portion and the non-covered fraction of the base portion are made of water resistant or waterproof material (paras. 29,31), but doesn’t specifically teach the at least one extension portion and the non-covered fraction of the base portion comprise a less breathable material than the covered fraction of the base portion.
Bay further teaches providing a PVC waterproof coating on a second material (outer wind resistant material 31)(para. 34) which would result in the at least one extension portion and the non-covered fraction of the base portion comprising a less breathable material than the covered fraction of the base portion ( the covered fraction is formed of mesh, para. 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one extension portion and the non-covered fraction of the base portion of the Arnold/Bay combined reference so as to include a PVC waterproof coating  in view of Bay thereby resulting in the first material being a more breathable material than the second material  because PVC waterproof coating is known for use with outerwear and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. providing waterproofing) (MPEP 2144.07).
Regarding claim 11, the Arnold/Bay combined reference teaches at least one of the at least one extension portion and the non-covered fraction of the base portion comprise a waterproof material or the covered fraction of the base portion comprises a breathable material (paras. 25, 29,31).
Regarding claim 12, the Arnold/Bay combined reference teaches the at least one extension portion (200) is permanently connected to the base portion via a stitching seam (para. 42) sandwiched in between at least two patches of reinforcement material (sandwiched between inner layer of 12 and inner layer of 10, figs. 5B,5C).

Regarding claim 4, Arnold teaches a transformable upper body garment (100,200) comprising: a base portion (100, para. 24) formed of a covered fraction (portion of 100 covered by 200 when worn, figs. 1A,1B,4A,4B)  and a non-covered fraction (portion of 100 not covered by 200 when worn, figs. 4A,4B); wherein the covered fraction is located to cover at least an upper part of a torso of a wearer(figs. 1A,1B,4A,4B); wherein the non-covered fraction includes at least one pocket (110); and at least one extension portion (200), wherein the at least one extension portion is stored in the at least one pocket of the non-covered fraction of the base portion when the at least one extension portion is not deployed (para. 38); and Page 3 of 12 US2008 17853372 3Appl. No. 16/444,358Attorney Docket No.: 095163-1143440 Amdt. dated March 24, 2021 Response to Office Action of November 25, 2020wherein the at least one extension portion is adapted, when deployed, to cover at least the covered fraction of the base portion (figs. 4A,4B)(paras. 39,40) such that the at least one extension portion and the non-covered fraction of the base portion form a deployed outer surface of substantially all of the transformable upper body garment (figs. 4A,4B, examiner also notes that 100 can have different sleeve lengths or be sleeveless, para.24); and wherein a majority of a lower edge of the at least one extension portion is not connected to the base portion (figs. 6B-6D), wherein the covered fraction is formed of a first material (knit material, paras. 24,25) and the deployed outer surface is formed of a second material (112  and 200 formed of water resistant or waterproof woven fabric, paras. 29, 31), wherein the covered fraction is free of the second material (covered fraction is the knit material) and teaches that “one or more portions of the first layer 100 may optionally be formed from a woven material. For example, a tightly woven material may be used in one or more portions to provide wind protection. The woven material also may be used in areas subject to higher-than-normal wear-and-tear as woven materials tend to be more durable than knit materials” (para. 25); but doesn’t specifically teach the deployed outer surface is free of the first material, and wherein the first material is a more breathable material than the second material.
Bay teaches an upper body garment (21) having a base portion (25) (para. 21) formed of a covered fraction (33 beneath 27 when 27 is worn) (figs. 2,4) and a non-covered fraction (portion of 25 not covered by 27 when 27 is worn, figs. 2,3), wherein an extension portion (27) is adapted to cover at least the covered fraction of the base portion such that the extension portion and the non-covered fraction of the base portion form a deployed outer surface  of an entirety of the garment (figs. 2,3 with vents closed), wherein the covered fraction is formed of a first material (33, mesh material, para. 21) and the deployed outer surface including the non-covered fraction of the base portion is formed of a second material (outer wind resistant material 31 coated with PVC, paras. 21,23,34), wherein the covered fraction is free of the second material (33 is mesh and therefore free of the wind resistant material) and the deployed outer surface is free of the first material (the deployed outer surface does not include mesh 33), wherein the first material (mesh) is a more breathable material than the second material (outer wind resistant material coated with PVC).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the non-covered fraction of the base portion of Arnold out of the second material such that the deployed outer surface is free of the first material in view of Bay in order to provide increased wind and/or water protection to those areas exposed when the extension is deployed,   while maintaining breathability and ventilation of the areas configured to be under the extension when the extension is deployed (paras. 25,29 of Arnold, para. 6 of Bay). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the second material so as to include a PVC waterproof coating thereby resulting in the first material being a more breathable material than the second material  because PVC waterproof coating is known for use with outerwear and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. providing waterproofing) (MPEP 2144.07)

Regarding claim 7, the Arnold/Bay combined reference teaches the at least one extension portion does not fully cover the abdomen and the lower back of the wearer (figs. 4A,4B).
Regarding claim 8, the Arnold/Bay combined reference teaches the base portion is adapted for executing a relative movement with respect to the lower edge of the at least one extension portion, when in use (6B-6D, a large portion of  the lower edge of 200 is not attached to 100).


Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baacke (U.S. Patent No. 7117539) in view of Bay (U.S. 20080040832) and further in view of Arnold et al. (U.S. 20180343941).

Regarding claims 1 and 13, Baacke teaches a transformable garment (10,12) comprising: a base portion  (12) formed of a covered fraction (portion of 12 covered by 10) and a non-covered fraction (portion of 12 not covered by 10); wherein the covered fraction is located to cover at least a portion of a shoulder of a wearer (figs. 1-5); at least one extension portion (10), wherein the at least one extension portion is stored in at least one pocket (46) when the at least one extension portion is not deployed (col. 3, lines 64-67, col. 4, lines 1-10, col. 5, lines 6-13); and wherein the at least one extension portion is adapted, when deployed, to cover at least the covered fraction of the base portion  such that the at least one extension portion and the non-covered fraction of the base portion form a deployed outer surface of an entirety of the transformable garment (figs. 1,3,5); wherein the at least one extension portion is permanently connected to the base portion along a majority of a connecting edge (edge along which 64,66 extend, fig. 3)  between the at least one extension portion and the base portion (col. 4, lines 32-36, 58-62), wherein the at least one pocket is arranged on either a left side-panel or a right side-panel of the base portion (figs. 1,2); and teaches that the deployed outer surface can be formed of waterproof material (col. 5, lines 14-26) and the at least one pocket (46) can be located in virtually any position on the exterior surface of the body (14) of the base portion (12) (col. 3, lines 64-67, col. 4, lines 1-10); but fails to specifically teach the covered fraction is formed of  a first material and the deployed outer surface is formed of a second material, wherein the covered fraction is free of the second material and the deployed outer surface is free of the first material, wherein the non-covered fraction includes the at least one pocket.

Bay teaches an upper body garment (21) having a base portion (25) (para. 21) formed of a covered fraction (33 beneath 27 when 27 is worn) (figs. 2,4) and a non-covered fraction (portion of 25 not covered by 27 when 27 is worn, figs. 2,3), wherein an extension portion (27) is adapted to cover at least the covered fraction of the base portion such that the extension portion and the non-covered fraction of the base portion form a deployed outer surface  of an entirety of the garment (figs. 2,3 with vents closed), wherein the covered fraction is formed of a first material (33, mesh material, para. 21) and the deployed outer surface including the non-covered fraction of the base portion is formed of a second material (outer wind resistant material 31, paras. 21,23), wherein the covered fraction is free of the second material (33 is mesh and therefore free of the wind resistant material) and the deployed outer surface is free of the first material (the deployed outer surface does not include mesh 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the covered fraction of Baacke of a first material and the deployed outer surface of Baacke of  a second material, wherein the covered fraction is free of the second material and the deployed outer surface is free of the first material in view of Bay in order to provide increased wind resistance to those areas exposed when the extension is deployed,   while allowing increased breathability and ventilation of the covered fraction which is particularly beneficial for use in hot weather (para. 6 of Bay).
The Baacke/Bay combined reference doesn’t specifically  teach wherein the non-covered fraction includes the at least one pocket.
Arnold teaches a transformable garment (100,200)  comprising: a base portion (100, para. 24),  formed of a covered fraction  (portion of 100 covered by 200 when worn, figs. 1A,1B,4A,4B) and a non-covered fraction (portion of 100 not covered by 200 when worn, figs. 4A,4B), at least one extension portion (200) and the non-covered fraction of the base portion (portion of 100 not covered by 200 when worn, figs. 4A,4B) form a deployed outer surface of an entirety of the transformable garment (figs. 4A,4B, examiner also notes that 100 can have different sleeve lengths or be sleeveless, para.24),  wherein the non-covered fraction includes at least one pocket (110) wherein the at least one extension portion is stored in the at least one pocket of the non-covered fraction of the base portion when the at least one extension portion is not deployed (para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the non-covered fraction of the Baacke/Bay combined reference to have included the at least one pocket in view of Arnold in order to allow access to the pocket when the extension portion is worn, and as a matter of design choice because Baacke teaches the at least one pocket (46) can be located in virtually any position on the exterior surface of the body (14) of the base portion (12) (col. 3, lines 64-67, col. 4, lines 1-10).

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered.
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Bay modifies Arnold to teach at least that the deployed outer surface is free of the first material per claims 1 and 4 as outlined above , and Bay modifies Baacke to teach the covered fraction is formed of  a first material and the deployed outer surface is formed of a second material, wherein the covered fraction is free of the second material and the deployed outer surface is free of the first material per claims 1 and 13 as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732